    Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.1 Filed 03/16/21 Page 1 of 37



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                                CIVIL DIVISION



                               INDEX OF EXHIBITS


EXHIBIT                         DESCRIPTION

A                               Plaintiff’s Consular Report of Birth Abroad;

B                               Declaration of Plaintiff, Mr. Adeeb Adeeb-Mnasar Saleh;

C                               Plaintiff’s Employment Letter;

D                               Plaintiff’s Passport Receipts;

E                               Correspondence from the Department of State;

F                               Plaintiff’s responses to the Department of State;

G                               Plaintiff’s Passport Receipts for 2020 application

H                               Passport Application Denial letter
     Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.2 Filed 03/16/21 Page 2 of 37

                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                          CIVIL DIVISION

    ADEEB ADEEB-MNASAR SALEH;                               )
                                                            )       Case No
              Plaintiff,                                    )       Hon.
                                                            )
    v.                                                      )
                                                            )
   ANTONY J. BLINKEN, Secretary of State,                   )
   United States Department of State, in his official       )
   capacity;                                                )
                                                            )
              Defendant.                                    )

                                                                                                        /

              COMPLAINT FOR WRIT OF MANDAMUS & DECLARATORY RELIEF

   Plaintiff, ADEEB ADEEB-MNASAR SALEH, through his undersigned counsel, states as follows:

                                                 Introduction

         1.           This action is brought to compel Defendant and those acting under him to process

Plaintiffs 2014 application to renew his United States passport - a duty Defendant owed to Plaintiff

- which has remained pending for over six years.

         2.           This action is also brought to compel the Defendant to reverse their recent

arbitrary decision to deny Plaintiff’s 2020 application to renew his United States passport.

         3.           This is a civil action brought pursuant to 28 U.S.C. § 1331 and 8 U.S.C. § 1361, the

Mandamus Act, to redress the deprivation of rights, privileges and immunities secured to Plaintiff.

Plaintiffs claim to relief arises under 8 U.S.C. § 1421 and 8 U.S.C. § 1503.

         4.           Defendant, in violation of the Administrative Procedure Act, 5 U.S.C. § 701, et seq.,

is willfully and unlawfully withholding and/or unreasonably delaying Plaintiffs application to renew

his United States passport and has failed to carry out the administrative functions delegated to him

by law and regulation in regard to Plaintiffs case.




                                                        1
 Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.3 Filed 03/16/21 Page 3 of 37




                                               Parties

        5.      Plaintiff Adeeb Adeeb-Mnasar Saleh is a naturalized United States Citizen

  born in Al-Baida, Yemen. Plaintiff is a resident of Wayne County, Michigan and this district.

       6.       Defendant Antony J. Blinken is Secretary of State of the United States

Department of State ("DOS"). Defendant Blinken is being sued in his official capacity.


                                      Jurisdiction and Venue


       7.       Under U.S. Const. Art. III §2, this Court has jurisdiction because the rights sought

to be protected herein are secured by the United States Constitution.


       8.       Jurisdiction is proper pursuant to 28 U.S.C. § 1361 under which this Court has the

power to compel an officer of the United States to perform his duty.

       9.      Jurisdiction is also proper pursuant to 5 U.S.C. §551, et seq., 28 U.S.C. §1331, 5 U.S.C.

§ 701, et seq., 5 U.S.C. § 706, 28 U.S.C. § 1651, 8 U.S.C. § 1503, the United States Constitution, and

federal common law. Relief is requested pursuant to said statutes.

       10.     This action seeks declaratory relief pursuant to the Declaratory Judgment Act, 28

U.S.C. § § 2201-02, Rules 57 and 65 of the Federal Rules of Civil Procedure, and pursuant to the

general, legal, and equitable powers of this Court.

       11.     This action also seeks damages pursuant to 28 U.S.C. § 1343(a).

       12.     Venue is proper under 42 U.S.C. § 1391(e) as to Defendant because Defendant is

an officer or employee of an agency of the United States sued in his official capacity, and because

this judicial district is where Plaintiff resides and where a substantial part of the events or

omissions giving rise to the claims occurred.




                                                      2
 Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.4 Filed 03/16/21 Page 4 of 37




                                               Standing

        13.     As an individual who has been "adversely affected or aggrieved by agency action,"

Plaintiff has standing and is entitled to judicial review under the Administrative Procedures Act,

5 U.S.C. §§ 702, 706.

        14.     Plaintiff has standing under the Mandamus Act, 28 U.S.C. §1361, because he has a

clear right to the relief he is requesting.

        15.     Plaintiff has standing under 8 U.S.C. § 1503, denial of rights and privileges as a

national, because he is a United States Citizen.

                                          Factual Background

        16.     Plaintiff was born on August 23, 1994 in Al-Baida, Yemen. He obtained his

United States citizenship through an approved petition for Consular Report of Birth Abroad

(hereinafter “CRBA”) on October 28, 1997. (See Exhibit A - Plaintiffs Certificate of

Consular Report of Birth Abroad).

        17.     Subsequent to his CRBA, Plaintiff entered the United States and has resided in

Michigan for the majority of the time. (See Exhibit B – Declaration of Plaintiff)

        18.     Since being approved for CRBA and entering the United States, Plaintiff successfully

renewed his United States passports without issues.

        19.     Plaintiff has spent the majority of his life in the United States and has never had any

issues with his passport or citizenship status before the present arbitrary delay and denial.

        20.     Plaintiff attended school at Edsel Ford High School in Dearborn, Michigan and

graduated in 2014.

        21.     Plaintiff has been working at Detroit Nevada Plant of Lear Corporation since 2015.

(See Exhibit C – Plaintiff’s Employer Letter)



                                                      3
 Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.5 Filed 03/16/21 Page 5 of 37
     22.    Pursuant to 22 U.S.C. § 213, Plaintiff applied for a renewal of his United States

passport in 2014 at his local United States post office located in Detroit, Michigan. (See Exhibit

D – Plaintiff’s passport receipts).

       23.      This renewal would be the second renewal of Plaintiff’s United States passport.

       24.      Plaintiff waited years before hearing back from the Department of State about his

2014 passport application, whereby he was eventually asked by the Department of State agents

to provide a DNA sample during an interview. (See Exhibit E – Correspondence from the

Department of State)

       25.      Plaintiff obliged and provided a DNA sample during this interview, which was

administered by the Department of State. For reasons unknown, the Department failed to

proceed following the extraction of Plaintiff’s DNA.


        26.    Since that time, having received no response from the Passport Office, Plaintiff

contacted the Passport Office on several occasions to inquire regarding the status of his passport

renewal application. (See Exhibit F – Plaintiff’s responses to the Department of State)

        27.     Each time he contacted the Passport Office regarding his 2014, he was informed

that his passport application is still pending.

        28.     Plaintiff most recently inquired with the Passport office through his present

counsel and was still told his application is still pending.

        29.     Because Plaintiff’s 2014 passport application was still pending with no end in

sight, Plaintiff re-applied for a passport in 2020. (see Exhibit G – receipt for 2020

Passport application)

        30.     Once again, the Department of State requested a DNA sample from the

Plaintiff stating it was “voluntar y” to provide one. Plaintiff replied stating that such

sample has been given already pursuant to his 2014 passport application and since it is

voluntary, he will not repeat the same test again which yielded no decision in 2014.



                                                   4
  Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.6 Filed 03/16/21 Page 6 of 37
 Plaintiff demanded that a decision be made based on his previous DNA sample.

         31.    In response to Plaintiff’s refusal to conduct a voluntary DNA test, the

 Department of State denied Plaintiff’s 2020 passport application. ( Exhibit H – 2020

 Passport Denial).

         32.    As of this date, Plaintiffs passport renewal application from 2014 remains pending

 and Plaintiff has not received his United States passport.

         33.    Plaintiff is eligible to have his United States passport renewal application

 processed.

         34.    Defendant is charged by law with the statutory obligation to process applications

 for United States passports.

         35.    Plaintiff has suffered, and will continue to suffer, injury as a direct result of

 Defendant's failure to perform his statutory obligation to process passport applications.

         36.    Specifically, due to Defendant's failure to adjudicate Plaintiffs passport

 application and because Defendant’s arbitrary denial of his recent passport application,

 Plaintiff has had to forego opportunities for gainful employment outside of the U.S, and to

 travel to visit his mother who is now severely ill, as well as delay his marriage to his long-time

 fiancé in Yemen.

                                           COUNT I
                                      WRIT OF MANDAMUS

         37.    Plaintiff hereby realleges and incorporates by reference the foregoing paragraphs

 of this Complaint as if fully set forth herein.

         38.    Pursuant to 22 U.S.C. § 211a, the United States Secretary of State has the power to

 grant, issue and cause passports to be granted.

         39.    The statutes and regulations confirm that Defendant has a clear duty to process

 Plaintiffs renewal application for a United States passport.

Defendant, in violation of the Administrative Procedure Act, 5 U.S.C. § 701, et seq., is willfully



                                                   5
  Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.7 Filed 03/16/21 Page 7 of 37
and unlawfully withholding and/or unreasonably delaying Plaintiffs passport renewal application

and has failed to carry out the administrative functions delegated to him by law and regulation in

regard to Plaintiffs case.

        40.         Defendant, also in violation of the Administrative Procedure Act, 5 U.S.C §701, et

seq., willfully and unlawfully withheld and arbitrarily denied Plaintiff’s passport renewal application

and has failed to carry out the administrative functions delegated to him by law and regulation in

regard to Plaintiffs case.

        41.    Defendant's actions described above were and are willful, arbitrary, capricious, an

abuse of discretion, otherwise not in accordance with law, and contrary to constitutional rights,

power, privilege, or immunity, and should be declared unlawful pursuant to 5 U.S.C. § 706.

The adjudication of Plaintiffs passport renewal application is ministerial and

non-discretionary. SeePaunescu v. INS 76 F. Supp.2d 896 (N.D. 111.1999); Maciel v. Rice, 007

U.S. Dist. LEXIS 95298.

        42.     Defendant's conduct amounts to a constructive denial of Plaintiffs United States

passport renewal application.

        43.    Defendant has, therefore, denied the Plaintiff his constitutionally-protected

liberty interest to travel, without due process, in violation of the Fifth Amendment to the

United States Constitution, as interpreted by the United States Supreme Court in Kent v. Dulles,

357 U.S. 116 (1958).

        44.     Defendant’s failure to act on Plaintiff’s passport renewal application constitutes a

final agency action in violation of the Administrative Procedure Act, pursuant to 5 U.S.C. §§

551(13) and 704(a)(2). See also CNRC Action v. BLM, 150 F, 3d 1132, 1137 (9 th Cir. 1998);

Independence Mining Co. v. Babbitt, 105 F.3d 502, 511 (9 th Cir. 1997).




                                                     6
   Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.8 Filed 03/16/21 Page 8 of 37
          45.   Plaintiff has a clear right to the relief sought.

          46.   Plaintiff has exhausted any administrative remedies that may exist, and no other

adequate remedy is available to him.

          47.   Plaintiff is entitled to mandamus relief compelling Defendant to process his

renewal application for a United States passport.


                                              COUNT II
                                            DECLARATORY
                                               RELIEF

          48.   Plaintiff hereby realleges and incorporates by reference the foregoing paragraphs


of this Complaint as if fully set forth herein.

          49.   Pursuant to 22 U.S.C. § 211a, the United States Secretary of State has the power to

grant, issue and cause passports to be granted.

          50.   The statutes and regulations confirm that Defendant has a clear duty to process

Plaintiffs renewal application for a United States passport.

          51.   Pursuant to 8 U.S.C. § 1503, if any person who is within the United States claims

 right or privilege as a national of the United States and is denied such right or privilege by any

 department or independent agency, or official thereof, upon the ground that he is not a national

 of the United States, such person may institute an action against the head of such department or

 independent agency for a judgment declaring him to be a national of the United States.

          52.   Defendant's conduct amounts to a constructive denial of Plaintiffs United States

passport renewal application.

          53.   Defendant has therefore denied the Plaintiff his constitutionally-protected liberty

interest to travel, without due process, in violation of the Fifth Amendment to the United States

Constitution, as interpreted by the United States Supreme Court in Kent v. Dulles, 357 U.S. 116

(1958).


                                                     7
   Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.9 Filed 03/16/21 Page 9 of 37

                                         COUNT III
                                   VIOLATION OF THE FIFTH
                                 AMENDMENT TO THE UNITED
                                    STATES CONSTITUTION

       54.      Plaintiff hereby realleges and incorporates by reference the foregoing paragraphs


of this Complaint as if fully set forth herein.

       55. Pursuant to 22 U.S.C. § 211a, the United States Secretary of State has the power to grant,

issue and cause passports to be granted.

       56. The statutes and regulations confirm that Defendant has a clear duty to process

Plaintiffs renewal application for a United States passport.

       57. Defendant is willfully and unlawfully withholding and/or unreasonably delaying

Plaintiffs passport renewal application and has failed to carry out the administrative functions

delegated to him by law and regulation in regard to Plaintiffs case.

       58. Defendant's conduct amounts to a constructive denial of Plaintiffs United States

Passport renewal application.

       59. Defendant's actions as described above in refusing to process Plaintiffs application to

renew his United States passport as well as Defendant’s arbitrary denial of Plaintiff’s 2020

passport application deprives Plaintiff his constitutionally-protected liberty interest to travel

without due process in violation of the Fifth Amendment to the United States Constitution, and

will continue to do so if Plaintiff is not afforded the relief requested below, See Kent v. Dulles 3

57 U.S. 116, 125 (1958).




                                                   8
 Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.10 Filed 03/16/21 Page 10 of 37




                                 COUNT IV
                  UNLAWFUL AGENCY ACTION IN VIOLATION OF
              THE ADMNIISTRATIVE PROCEDURE ACT, 5 U.S.C. §§ 702, 706

       60. Plaintiff hereby realleges and incorporates by reference the foregoing paragraphs of this

Complaint as if fully set forth herein.

       61. Pursuant to 22 U.S.C. § 211a, the United States Secretary of State has the power to grant,

issue and cause passports to be granted.

       62. The statutes and regulations confirm that Defendant has a clear duty to process

Plaintiffs renewal application for a United States passport.

       63. Defendant, in violation of the Administrative Procedure Act, 5 U.S.C. § 701, et seq., is

willfully and unlawfully withholding and/or unreasonably delaying Plaintiffs passport renewal

application and has failed to carry out the administrative functions delegated to him by law and

regulation in regard to Plaintiffs case.

       64. Defendant's actions described above were and are willful, arbitrary, capricious, an abuse

of discretion, otherwise not in accordance with law, and contrary to constitutional rights, power,

privilege, or immunity, and should be declared unlawful pursuant to 5 U.S.C. § 706.

       65. The adjudication of Plaintiffs passport renewal application is ministerial and

 non-discretionary. SeePaunescu v. INS, 76 F. Supp.2d 896 (N.D. Ill. 1999); Maciel v. Rice, 2007

 U.S. Dist. LEXIS 95298.

       66. Defendant’s conduct amounts to a constructive denial of Plaintiffs United States passport

renewal application.

       67. Defendant has therefore denied the Plaintiff his constitutionally-protected liberty

interest to travel without due process in violation of the Fifth Amendment to the United

States Constitution, as interpreted by the United States Supreme Court in Kent v. Dulles, 357

U.S. 116 (1958).

                                                    9
 Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.11 Filed 03/16/21 Page 11 of 37



          68. Defendant's failure issue a passport to Plaintiff as well as Defendant’s failure to act on

Plaintiffs passport renewal application from 2014 constitutes a final agency action in violation of

the Administrative Procedure Act, pursuant to 5 U.S.C. §§551(13) and 704(a)(2). See also ONRC

Action v. BLM, 150 F. 3d 1132, 1137 (9th Cir. 1998); Independence Mining Co. v. Babbitt, 1 OS F.3d

502, 511 (9th Cir. 1997)

          69. Plaintiff has a clear right to the relief sought.

          70. Plaintiff has exhausted any administrative remedies that may exist, and no other

adequate remedy is available to him.

                                               Prayer for Relief


           WHEREFORE, Plaintiff respectfully requests this Honorable Court:


     1.        Accept jurisdiction over this action;

     2.        Issue a writ of mandamus compelling the Defendant to have his agents process

               Plaintiffs 2014 application for a United States passport without delay and issue a formal

               decision in the matter; OR

     3.        Issue a writ of mandamus compelling the Defendant to reverse their denial of Plaintiff’s

               2020 passport application and issue a United States passport without delay;

     4.        Issue a declaratory judgment that Plaintiff is a United States citizen pursuant to 8
               u.s.c.§ 1503;

     5.        Award damages, attorney’s fees, costs, and expenses of all litigation, pursuant to the Equal Access
               to Justice Act (“EAJA”), as amended, 2412 and 28 U.S.C. § U.S.C § 1343(a); and, 5 U.S.C § 504,
               28 U.S.C.

     6.        Grant all such other and further relief as the Court may deem just and proper.




                                                        10
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.12 Filed 03/16/21 Page 12 of 37

                                                                             Respectfully Submitted,
                                                                   HOBBALLAH LEGAL GROUP

                                                                                /s/ Farah Hobballah


                                                                              Farah Hobballah, Esq
                                                                        16030 Michigan Ave. Ste 100
                                                                               Dearborn, MI 48126
                                                                                   Ph.313.443.8999
                                                                         Farah@myfarahlawyer.com
                                                                               Attorney for Plaintiff




       I hereby certify that on March __, 2021 the foregoing complaint was served on the Defendant

as well as the US Attorney General and the US Attorney for the Eastern District of Michigan via

Certified US Postal Mail with return receipt requested.

                                                                  /s/ Farah Hobballah
                                                                    Farah Hobballah (P79479)
                                                                 Hobballah Legal Group, PLC
                                                                 16030 Michigan Ave. Ste 100
                                                                          Dearborn, MI 48126
                                                                                313.443.8999
                                                                   Farah@myfarahlawyer.com




                                                  11
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.13 Filed 03/16/21 Page 13 of 37




                              EXHIBIT A




                                     13
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.14 Filed 03/16/21 Page 14 of 37




                                     14
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.15 Filed 03/16/21 Page 15 of 37




                              EXHIBIT B




                                     15
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.16 Filed 03/16/21 Page 16 of 37




                                     16
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.17 Filed 03/16/21 Page 17 of 37




                                     17
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.18 Filed 03/16/21 Page 18 of 37




                                     18
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.19 Filed 03/16/21 Page 19 of 37




                              EXHIBIT C




                                     19
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.20 Filed 03/16/21 Page 20 of 37

 ..   . ..... . . . .... . . .                                       ...................
      Humin R&sources                                                   Ericka Beas1ry.Jones,AS$LHR Manager
      Lear Corporat.On                                                  OFFICE: (313) 731-061!7
                                                                        FAX (313) 731-0857
      650' E �o,•:la                                                    EMAi.: et,easleyjones@leal.coffl


 . . .. . . . . . . .... . . . .
      Oetroit. Ml �23"'
                                                                     ...................


 February 8, 2021


 To Whom It May Concern:


This letter is in verification that Adeeb Saleh is currently an active employee at the
Detroit Nevada Plant of Lear Corporation and has been since 1/9/2015. If further
information is needed, please contact me at 313-731-0687.


Sincerely,
Evi,ck.a, 13�-Jo-vv¼'
Assistant HR Manager
IMA Detroit plant




                                            20
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.21 Filed 03/16/21 Page 21 of 37




                                     21
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.22 Filed 03/16/21 Page 22 of 37




                              EXHIBIT D




                                     22
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.23 Filed 03/16/21 Page 23 of 37




                                     23
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.24 Filed 03/16/21 Page 24 of 37




                              EXHIBIT E




                                     24
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.25 Filed 03/16/21 Page 25 of 37




                                     25
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.26 Filed 03/16/21 Page 26 of 37




                                     26
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.27 Filed 03/16/21 Page 27 of 37




                                     27
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.28 Filed 03/16/21 Page 28 of 37




                                     28
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.29 Filed 03/16/21 Page 29 of 37




                                     29
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.30 Filed 03/16/21 Page 30 of 37




                                     30
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.31 Filed 03/16/21 Page 31 of 37




                              EXHIBIT F




                                     31
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.32 Filed 03/16/21 Page 32 of 37




                    LAW OFFICE OF                Farah Hobballah, PLC
                           16030 MICHIGAN AVE. STE 100. DEARBORN, MI 48126

                                                 August 17, 2020

U.S. Department of State
Detroit Passport Agency
44132 Mercure Cir
PO Box 1066
Sterling, VA 20166-1066

Re:     561865956
        Adeeb Adeeb-Mnasar Saleh



Dear U.S Department of State,

        Thank you for responding in a timely fashion to Mr. Adeeb-Mnasar Saleh.

         The Law office of Farah Hobballah represents Mr. Adeeb-Mnasar Saleh in the matter of his passport
reissuance. Mr. Adeeb-Mnasar Saleh has been more than cooperative in providing evidence to reclaim his passport,
he has submitted blood work in the past after you issued the same request. Mr. Adeeb-Mnasar Saleh is extremely
frustrated and disappointed with how this department is managing his case. Due to the DNA testing being
completely voluntary, our client does not agree with this injustice being done to him and does not see the need to
provide such test. If you are so inclined, please use the previously conducted blood test which was submitted to
you in 2018.

This undue delayed process has brought emotional distraught to our client. He has been a U.S. citizen for almost
23 years. Mr. Adeeb-Mnasar Saleh will be exercising his right as a USC and demanding his passport be reissued
immediately. We believe that what is being done to our client is unconstitutional. Mr. Adeeb-Mnasar Saleh has had
passport withheld from him without warning or explanation. If Mr. Adeeb-Mnasar Saleh’s passport is not reissued,
we will be forced to submit a Writ of Mandamus. Please feel free to contact our office should you have any
response. Thank you for your attention to this matter, we hope to hear from you soon.

Yours Very Truly,




Farah Hobballah, Esq


FH/dl




                                                        32
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.33 Filed 03/16/21 Page 33 of 37




                                     33
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.34 Filed 03/16/21 Page 34 of 37




                              EXHIBIT G




                                     34
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.35 Filed 03/16/21 Page 35 of 37




                                     35
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.36 Filed 03/16/21 Page 36 of 37



                            EXHIBIT H




                                     36
Case 2:21-cv-10596-RHC-EAS ECF No. 1, PageID.37 Filed 03/16/21 Page 37 of 37




                                     37
